Name: Commission Regulation (EEC) No 631/85 of 12 March 1985 amending for the third time Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 Avis juridique important|31985R0631Commission Regulation (EEC) No 631/85 of 12 March 1985 amending for the third time Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal Official Journal L 072 , 13/03/1985 P. 0024 - 0024 Finnish special edition: Chapter 3 Volume 18 P. 0130 Spanish special edition: Chapter 03 Volume 34 P. 0009 Swedish special edition: Chapter 3 Volume 18 P. 0130 Portuguese special edition Chapter 03 Volume 34 P. 0009 *****COMMISSION REGULATION (EEC) No 631/85 of 12 March 1985 amending for the third time Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by the Act of Accession of Greece, and in particular Article 18 (6) thereof, Whereas Commission Regulation (EEC) No 32/82 (2), as last amended by Regulation (EEC) No 2304/82 (3), defines the conditions for granting special export refunds in the beef and veal sector; whereas, to prevent any substitution from occurring, it is stipulated that the products in question may not be subjected to the operations provided for in 2, 3 and 4 of Article 4 (5) of Commission Regulation (EEC) No 798/80 of 31 March 1980 laying down general rules on the advance payment of export refunds and positive compensatory amounts in respect of agricultural products (4), as last amended by Regulation (EEC) No 1663/81 (5); Whereas, however, for reasons of commercial practice, it is appropriate to permit the wrapping of the products in question on condition that the identification mark or seal on each product remains clearly visible from the outside of the wrapping so as to prevent any substitution; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The following is added to the second subparagraph of Article 2 (2) of Regulation (EEC) No 32/82: 'However, the competent authorities may authorize the wrapping of the products on condition that the identification mark or seal on each product, referred to in Article 3 (2), still remains visible'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 4, 8. 1. 1982, p. 11. (3) OJ No L 246, 21. 8. 1982, p. 9. (4) OJ No L 87, 1. 4. 1980, p. 42. (5) OJ No L 166, 24. 6. 1981, p. 9.